DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claims 5-7, the phrases “garnet-type,” “perovskite-type,” “NASICON-type,” and “sulfide-type” render the claims indefinite because the claims include elements not actually disclosed (those encompassed by “-type”), thereby rendering the scope of the claims unascertainable. See MPEP § 2173.05(d). For example, it is unclear what materials qualify as “garnet-type ceramics” and what materials do not. Applicant is advised to amend the claims to positively define the specific materials envisioned or to provide evidence that these terms define specific materials in order to overcome the rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Du (CN-107634184 A) in view of Han (CN-104779415 A) and Zaghib et al. (US 2016/0149261 A1).
Regarding claim 1, Du teaches a composite solid electrolyte (CSE) comprising:
	ceramic nanofibers, in this case ceramic filler fibers (¶ [0016]);
	a polymeric material, in this case a polymer (¶ [0016]); and
	a plurality of metal ions, in this case a lithium salt is dissolved so that it supplies lithium metal ions (¶ [0016]).
	Du does not teach the silane-coupling agent having an organofunctional group. However, Han teaches adding a silane-coupling agent to a composite solid electrolyte (¶ [0018]). One having ordinary skill in the art would have realized that adding the silane-coupling agent would yield a solid electrolyte with good conductivity, thermal stability, film-forming performance, rate performance, and cycle performance, (¶ [0020]), thereby facilitating improved CSE operation. Additionally, adding the silane-coupling agent would result in the filler fibers of Du becoming “decorated.” Therefore, it would have been obvious to have added a silane-coupling agent in order to facilitate improved CSE operation.
	Neither Du nor Han specifies that the ceramic fibers are nanofibers, or in other words nano-scaled fibers. However, Zaghib teaches a solid electrolyte comprising an ion-conductive polymer and nano-particles or a ceramic sheet for improved solid electrolyte strength and lithium reversibility (¶ [0050]). One having ordinary skill in the art would have realized that making the ceramic fibers nano-scaled would promote such improved strength and lithium reversibility to the CSE, thereby facilitating improved CSE operation. Therefore, it would have been obvious to have provided ceramic nanofibers in order to facilitate improved CSE operation.
Regarding claim 2, Du does not teach the silane-coupling agent with the organofunctional group. However, Han teaches the silane-coupling agent as discussed in the rejection of claim 1 above, and further teaches that the organofunctional group becomes cross-linked with the polymer (¶ [0020]). ]). One having ordinary skill in the art would have realized that adding the silane-coupling agent would yield a solid electrolyte with good conductivity, thermal stability, film-forming performance, rate performance, and cycle performance, (¶ [0020]), thereby facilitating improved CSE operation. Additionally, adding the silane-coupling agent would result in the filler fibers of Du becoming “decorated.” Therefore, it would have been obvious to have added a silane-coupling agent in order to facilitate improved CSE operation.
Regarding claim 3, Du further teaches that the polymeric material is preferably polymethyl methacrylate (PMMA) and others (¶ [0024]).
Regarding claims 5-7, Du further teaches that the ceramic nanofibers are selected from garnet-type ceramics, in this case Li7La3Zr2O12 (¶ [0025]).
Regarding claim 8, Du further teaches that the plurality of metal ions comprises a lithium-ion salt (¶ [0016]).
Regarding claim 9, Du further teaches that the CSE comprises 5% to 70% by weight ceramic nanofibers, in this case 5% to 90% by mass ceramic filler (¶ [009]).
Regarding claim 10, Du further teaches that the electrolyte is in sheet form, in this case a film (¶ [0016]).
Regarding claim 11, Du is silent as to the CSE’s thickness. However, Han teaches that the CSE thickness is 10 microns to 100 microns, in this case 0.1 mm to 0.5 mm (¶ [0014]). A prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. One having ordinary skill in the art would have understood that providing a CSE of such a thickness would yield the predictable result of a functional solid electrolyte for an energy storage device. See M.P.E.P. § 2143 I. A. Therefore, it would have been obvious to have made the CSE thickness to be 10 microns to 100 microns in order to yield the predictable result of a functional solid electrolyte for an energy storage device.
Regarding claim 12, Du further teaches that the electrolyte is flexible and bendable (¶ [006]-[007]) but is silent as to the electrical conductivity. However, Since Du and Han teach a CSE of the same materials as that claimed, it would possess the same electrical conductivity. Furthermore, one having ordinary skill in the art would have understood to keep the electrical conductivity low in order to prevent electrical storage device malfunctions due to short circuiting, thereby facilitating improved device operation and safety.
Regarding claim 13, Du does not teach the silane-coupling agent. However, Han teaches the silane-coupling agent as discussed in the rejection of claim 1, above, and further teaches it has a structure according to (RO)3-Si-R’-X, in this case Y(CH2)nSiX3 or Y(CH2)nSiX4-- (¶ [008]). One having ordinary skill in the art would have realized that adding the silane-coupling agent would yield a solid electrolyte with good conductivity, thermal stability, film-forming performance, rate performance, and cycle performance, (¶ [0020]), thereby facilitating improved CSE operation. Additionally, adding the silane-coupling agent would result in the filler fibers of Du becoming “decorated.” Therefore, it would have been obvious to have added a silane-coupling agent in order to facilitate improved CSE operation.
Regarding claim 14, Du teaches a metallic or metal ion energy storage device comprising:
	a CSE comprising a plurality of ceramic nanofibers, in this case ceramic filler fibers (¶ [0016]), a polymeric material, in this case a polymer (¶ [0016]), and a plurality of metal ions, in this case a lithium salt is dissolved so that it supplies lithium metal ions (¶ [0016]);
	wherein the CSE is operably coupled with an anode and a cathode, in this case a flexible negative electrode layer and a flexible positive electrode layer are stacked on either side of the CSE (¶ [007]).
	Du does not teach the silane-coupling agent having an organofunctional group. However, Han teaches adding a silane-coupling agent to a composite solid electrolyte (¶ [0018]). One having ordinary skill in the art would have realized that adding the silane-coupling agent would yield a solid electrolyte with good conductivity, thermal stability, film-forming performance, rate performance, and cycle performance, (¶ [0020]), thereby facilitating improved CSE operation. Additionally, adding the silane-coupling agent would result in the filler fibers of Du becoming “decorated.” Therefore, it would have been obvious to have added a silane-coupling agent in order to facilitate improved CSE operation.
	Neither Du nor Han specifies that the ceramic fibers are nanofibers, or in other words nano-scaled fibers. However, Zaghib teaches a solid electrolyte comprising an ion-conductive polymer and nano-particles or a ceramic sheet for improved solid electrolyte strength and lithium reversibility (¶ [0050]). One having ordinary skill in the art would have realized that making the ceramic fibers nano-scaled would promote such improved strength and lithium reversibility to the CSE, thereby facilitating improved energy storage device operation. Therefore, it would have been obvious to have provided ceramic nanofibers in order to facilitate improved energy storage device operation.
Regarding claim 15, Du further teaches a lithium-ion energy storage device, in this case a lithium battery (¶ [006]-[007]).
Regarding claim 16, Du further teaches that the CSE is coated on one of the anode and the cathode, in this case the CSE is stacked between the positive and negative electrode layers (¶ [007]). Furthermore, the limitation “coated on” is a product-by-process limitation. Applicant is reminded that the patentability of a product does not depend on its method of production. M.P.E.P. § 2113. Therefore, the claim is obvious because Du and Han teach all of the positively-recited structural limitations of the claim.
Regarding claim 17, Du further teaches that the cathode comprises at least one of lithium iron phosphate (LiFePO4), lithium nickel cobalt manganese oxide (LiNiCoMnO2), and lithium cobalt oxide (LiCoO-2), in this case lithium cobaltate, and lithium manganese oxide (LiMn2O4), in this case lithium manganate (¶ [0018]).
Regarding claim 18, Du teaches a method of making a CSE comprising:
	combining a plurality of ceramic nanofibers, in this case ceramic filler fibers, with a polymeric material, in this case a polymer, and a plurality of metal ions, in this case a lithium salt is dissolved, to form a mixture, in this case a solution (¶ [0016]); and
	forming a film with the mixture (¶ [0016]). 
		Du does not teach the silane-coupling agent and polymerizing the mixture. However, Han teaches adding a silane-coupling agent to a composite solid electrolyte (¶ [0018]) and performing cross-linking polymerization on the resulting mixture (¶ [0020]). One having ordinary skill in the art would have realized that adding the silane-coupling agent and polymerizing it so that it becomes cross-linked with the polymer in the mixture would yield a solid electrolyte with good conductivity, thermal stability, film-forming performance, rate performance, and cycle performance, (¶ [0020]), thereby facilitating improved CSE operation. Additionally, adding the silane-coupling agent would result in the filler fibers of Du becoming “decorated.” Therefore, it would have been obvious to have added a silane-coupling agent in order to facilitate improved CSE operation.
Regarding claim 19, Du does not teach the silane-coupling agent with the organofunctional group. However, Han teaches the silane-coupling agent as discussed in the rejection of claim 1 above, and further teaches that the organofunctional group becomes cross-linked with the polymer (¶ [0020]). ]). One having ordinary skill in the art would have realized that adding the silane-coupling agent would yield a solid electrolyte with good conductivity, thermal stability, film-forming performance, rate performance, and cycle performance, (¶ [0020]), thereby facilitating improved CSE operation.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Du, Han, and Zaghib as applied to claim 1, above, and further in view of Chae et al. (WO 2018236064 A1), hereinafter “Chae.”
Regarding claim 4, Du does not teach that the polymeric material comprises poly(ethylene glycol) diacrylate (PEGDA). However, Chae teaches that PEGDA may be used in combination with or in the alternative to PMMA in a solid electrolyte (¶ [0057]). One having ordinary skill in the art would have understood that substituting the PEGDA taught by Chae for the PMMA of Du would have yielded the predictable result of a solid electrolyte capable of conducting lithium ions (Chae, ¶ [0057]), thereby facilitating CSE operation. See M.P.E.P. § 2143 I. B. Therefore, it would have been obvious to have substituted PEGDA for PMMA in order to yield the predictable result of facilitating CSE operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729